DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (2014/0070175).
Re claim 1, Kang discloses a substrate (110); a first electrode (120) and a second electrode (120) on the substrate (110), the first electrode and the second electrode being arranged on a same layer to be spaced apart from each other (Fig. 8); a first insulating layer (140) on the first electrode and the second electrode; and a light emitting element (150) on the first insulating layer (140), wherein the first insulating layer comprises a groove concave toward the substrate (groove in which 140 is formed), and wherein the light emitting element (150) is in the groove (Fig. 9).
Re claim 2, Kang discloses wherein the light emitting element comprises a first end portion and a second end portion which face away from each other, and wherein a side surface of the groove of the first insulating layer is in contact with at least a portion of the first end portion and at least a portion of the second end portion (Fig. 9).
Re claim 10, Kang discloses further comprising: a first bank (130) between the substrate (110) and the first electrode (120); and a second bank (130) between the substrate (110) and the second electrode (120), wherein the light emitting element (150) is between the first bank and the second bank (Fig. 9).
Re claim 11, Kang discloses wherein the first insulating layer comprises an organic material ([0047]).
Re claim 12, Kang discloses further comprising a pixel circuit layer between the substrate and the light emitting element, wherein the pixel circuit layer comprises at least one transistor ([0043]).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwag et al. (2021/0375194).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Re claim 1, Kwag et al. discloses a substrate (SUB); a first electrode (ELT1) and a second electrode (ELT2) on the substrate (SUB), the first electrode and the second electrode being arranged on a same layer to be spaced apart from each other (Fig. 8); a first insulating layer (INS1) on the first electrode and the second electrode; and a light emitting element (LD) on the first insulating layer (INS1), wherein the first insulating layer comprises a groove concave toward the substrate (groove in which INS1 is formed), and wherein the light emitting element (LD) is in the groove (Fig. 8).
Re claim 2, Kwag et al. discloses wherein the light emitting element (LD) comprises a first end portion and a second end portion which face away from each other, and wherein a side surface of the groove of the first insulating layer is in contact with at least a portion of the first end portion and at least a portion of the second end portion (Fig. 8).
Re claim 3, Kwag et al. disclose further comprising: a third electrode (CNE1) electrically connecting the first electrode (ELT1) and the first end portion of the light emitting element (LD); and a fourth electrode (CNE2) electrically connecting the second electrode (ELT2) and the second end portion of the light emitting element (LD) (Fig. 8).
Re claim 4, Kwag et al. disclose wherein the first insulating layer (INS1) comprises a first opening exposing a portion of the first electrode (ELT1), and a second opening exposing a portion of the second electrode (ELT2), and wherein the third electrode (CNE1) is in contact with the first electrode (ELT1) through the first opening, and the fourth electrode (CNE2) is in contact with the second electrode (ELT2) through the second opening (Fig. 8).
Re claim 5, Kwag et al. disclose further comprising a second insulating layer (INS3) on the third electrode (CNE1) and the fourth electrode (CNE2).
Re claim 6, Kwag et al. disclose further comprising a wavelength conversion layer on the second insulating layer, wherein the wavelength conversion layer comprises a wavelength conversion particle and a scattering particle, and wherein the wavelength conversion particle is a quantum dot ([0106]).
Re claim 7, Kwag et al. disclose further comprising a fixed layer (INS2) surrounding at least a portion of an outer circumference of the light emitting element (LD), wherein the fixed layer is between the third electrode (CNE1) and the fourth electrode (CNE2) (Fig. 8). 
Re claim 10, Kwag et al. discloses further comprising: a first bank (PW1) between the substrate (SUB) and the first electrode (ELT1); and a second bank (PW2) between the substrate (SUB) and the second electrode (ELT2), wherein the light emitting element (LD) is between the first bank and the second bank (Fig. 8).
Re claim 11, Kwag et al. discloses wherein the first insulating layer comprises an organic material ([0225]).
Re claim 12, Kwag et al. discloses further comprising a pixel circuit layer between the substrate and the light emitting element, wherein the pixel circuit layer comprises at least one transistor (T) ([0110] Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1, 2 and 10-12 above, and further in view of the following comments.
Re claims 8 and 9 Kang does not disclose the depth and width of the groove.
One of ordinary skill in the art would have been led to the recited depth and width of the groove through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
In addition, the selection of depth and width of the groove, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed depth and width of the groove or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen depth and width of the groove or upon another variable recited in a claim, the Applicant must show that the chosen depth and width of the groove are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2007/0295973 A1, US 2021/0391380 A1 disclose a similar display device configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 1, 2022